*1255ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Willie David Pitts, appealed the denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. We remanded this case, 605 So.2d 1253, so that the appellant could obtain an evidentiary hearing on his following allegations of ineffective assistance of counsel: (1) that he was not informed of the minimum and maximum sentence he could receive upon pleading guilty and (2) that his attorney allowed him to be illegally sentenced as a habitual offender. The trial court has complied with our instructions and has filed written findings with this court. The court has stated that the appellant signed an Ireland form, which contained the minimum and maximum sentence, and that there was no evidence in the record that the appellant was sentenced under the Habitual Felony Offender Act. The appellant’s petition was correctly denied because it failed to state a claim upon which relief could be granted. Rule 32.6(b), A.R.Crim.P. The actions of the trial court are due to be affirmed.
AFFIRMED.
All the Judges concur.